 BISHOP RANDALL HOSPITALBishop Randall Hospital and Wyoming/MontanaAssociation, American Nurses Association. Case27-CA-4740November 14, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 15, 1977, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Respondent andTrustees filed exceptions and supporting briefs, andthe General Counsel and the Charging Party filedanswering briefs.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Lutheran Hospitals and Homes Society at theBishop Randall Hospital facility, Lander, Wyoming,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:I. Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Refusing to recognize and bargain with theWyoming/Montana Association, American NursesAssociation, as the exclusive bargaining representa-tive of its employees in the unit found appropriateherein."(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.i Board of Trustees of the Memonal Hospital of Fremont County.Wyoming, herein called Trustees, intervened and participated in thisproceeding as an interested party.2 The Respondent requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.233 NLRB No. 813 In par. I of his recommended Order, the Adrmiustrative Law Judgeinadvertently omitted the narrow cease-and-desist language. "in any like orrelated manner," which the Board traditionally provides in cases involving8(a I) and (5) violations. See N. LR.B. v. Enrtwistle Manufacturing Co.. 120F.2d 532, 536 (C.A. 4, 1941). Accordingly, we shall modify the recommend-ed Order. We shall also modify the posting notice to reflect his entirerecommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargainwith the Wyoming/Montana Association, Ameri-can Nurses Association, as the exclusive bargain-ing representative of its employees in the unitfound appropriate.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain collectively ingood faith with the Wyoming/Montana Associa-tion, American Nurses Association, as the exclu-sive bargaining representative of all employees inthe bargaining unit described below with respectto wages, rates of pay, hours, and workingconditions and, if an understanding is reached,embody it in a signed agreement. The bargainingunit is:All registered nurses employed at the BishopRandall Hospital in Lander, Wyoming,excluding medical technologists, pharma-cists, licensed practical nurses, supervisors asdefined in the Act, guards, and all otheremployees.LUTHERAN HOSPITALSAND HOMES SOCIETYDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnSeptember 8 and 9, 1976, I conducted a hearing at Lander,Wyoming, to try issues raised by a complaint issued onNovember 28, 19751 pursuant to a charge filed by theWyoming/Montana Association, American Nurses Associ-ation 2on November 17, 1975.The amended complaint alleges Lander Hospital3violated Section 8(aX)(1) and (5) of the National LaborRelations Act, as amended (hereafter called the Act), byrefusing to bargain with the Association concerning theI As amended on December 8, 1975.2 Hereafter called the Association.3 At all times pertinent the grounds and buildings constituting the Bishop(Continued)441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates of pay, wages, hours, and working conditions of theLander Hospital's registered nurses.4Neither the Society nor the Trustees deny the formerrefused to comply with the Association's request forrecognition and bargaining following the Association'scertification; they contend the Board lacks power to directsuch bargaining because: (1) Lander Hospital is fundedand controlled by a political subdivision of the State ofWyoming, i.e., the Trustees, and such political subdivisionsare not "employers" within the meaning of the Act; (2) theSociety and the Trustees are joint employers of LanderHospital's registered nurses and, since the latter is not anemployer subject to the Act, neither is the former.Alternatively, the Society and the Trustees contend a"unique relationship" exists between them which shoulddissuade the Board from ordering the Society to bargainwith the Association.The basic issue before me for decision is whether theBoard has or should decline to exercise jurisdiction in thiscase.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses, argue, and file briefs. Briefshave been received from the General Counsel, theAssociation, the Trustees, and the Society.Based upon my review of the entire record,5observationof the witnesses, perusal of the briefs and research, I enterthe following:FINDINGS OF FACT1. JURISDICTION(as far as effect on interstate commerce)The complaint alleged and the answers of the Societyand the Trustees admitted Lander Hospital and theSociety, in the course and conduct of their businessoperations, annually grossed over $500,000 and purchasedgoods and materials which traveled interstate valued inexcess of $50,000.Based on the foregoing, I find and conclude that at alltimes pertinent Lander Hospital and the Society grossedover $500,000 annually in income and each purchasedgoods and services which traveled between the Statesvalued in excess of $50,000 and therefore their operationsaffected interstate commerce within the meaning of Section2(6) and (7) of the Act.Randall Hospital (hereafter called the Lander Hospital) have been ownedby Fremont County. Wyoming (hereafter called the County): pursuant toWyoming statute, the County's commissioners appointed a board of trustees(hereafter called the Trustees) to oversee the operation of the LanderHospital; pursuant to powers granted the trustees by Wyoming statute, theTrustees entered into a contract with the Lutheran Homes and HospitalsSociety (hereafter called the Society) wherein the latter leased and operatedthe Lander Hospital from the day it opened its doors. Throughout these anda related representation proceeding (Case 2 RC-4960) the Society has beentreated and acted as the Respondent. The Trustees intervened andparticipated in this proceeding as an interested party. While the Trustees didiI. JURISDICTION (EMPLOYER)Section 2(2) of the Act excludes from coverage of the Act"any State or political subdivision thereof." The Societyand the Trustees contend that the Trustees at all timespertinent were a political subdivision of the State ofWyoming and the actual employer of the nurses or,alternatively, that the Trustees and the Society were jointemployers of Lander Hospital's registered nurses andtherefore the Board lacked jurisdiction to proceed againstthe Society.6The first question is whether the Trustees were at timespertinent a political subdivision of the State of Wyoming.A. Were the Trustees a "Political Subdivision"Wyoming is a large and sparsely populated State.Wyoming's legislature passed a statute authorizing Wyom-ing county governments to establish public hospitals forthe care of their sick and injured. The counties wereauthorized to exercise the power of eminent domain toacquire the necessary land, to issue bonds, and to acceptsubscriptions from the public to finance the purchase orconstruction of such hospitals, and to levy property taxesto retire such bond issues and to finance improvements,repairs, alterations, maintenance, etc. The statute alsoprovided the land and buildings utilized in the operation ofsuch hospitals were exempt from property taxes. Of the 26hospitals currently operating in the State of Wyoming, onlyI is privately owned and operated.The pertinent Wyoming statute further requires medicalservices be provided by such hospitals to indigents withoutcharge and requires the elected county commissioners toappoint trustees to administer the hospitals.The two major population centers in Fremont County,Wyoming, are Riverton and Lander. The County built itsfirst public hospital in Riverton in 1950 with funds raisedby public subscription and a bond issue and acquired (andsubsequently improved) its second public hospital inLander in 1960 by similar means.7The hospital in Rivertonis generally known as the Fremont County MemorialHospital and the Lander Hospital as the bishop RandallHospital.At all times pertinent, the County has owned the landand the buildings on which both hospitals conducted theiroperations and practically all of the equipment. Neither theland nor the buildings are subject to Wyoming propertytaxes. The funding of the bond issues and costs forimprovements, additions, alterations, and major equipmentnot formally participate in the representation proceeding as a party, theTrustees' counsel (W. A. Smith) in this proceeding participated therein asRespondent's major witness.4 On October 10, 1975, the Board certified that a majority of LanderHospital's registered nurses cast ballots designating the Association as theircollective-bargaining representative.5 Errors in the transcript have been noted and corrected.6 And erred in processing the representation dispute.? The Lander Hospital was owned by private parties and operated by theLander Chamber of Commerce.442 BISHOP RANDALL HOSPITALpurchases are defrayed in whole or part by county taxrevenues.8The parties stipulated (and the pertinent statute provid-ed) at all times pertinent the Trustees were appointed byduly elected commissioners of Fremont County, Wyoming;that the Trustees served without pay; that the Trusteeswere charged with the same duties and responsibilitiespublic officials of the State of Wyoming are charged with;that the Trustees possessed the same powers, liabilities, andimmunities public officials of the State of Wyomingpossessed; and that the Trustees were removable fromoffice in the same manner public officials of the State ofWyoming are removed.The record establishes that from the time the twohospitals came under county ownership the Trustees, astheir general overseers and pursuant to statute, conductedmonthly meetings open to the public; received reports ofthe hospitals' income, expenditures, usage, needs, andproblems submitted by the administrators of the twohospital facilities; reviewed and, on occasion, suggestedrevisions in annual budgets proposed by the administra-tors; reviewed, authorized, modified, or rejected proposalssubmitted by the administrators for new construction,alteration, renovation, or repairs to buildings or renova-tion, repair of existing equipment or purchase of newequipment; received input from the citizens of the Countyconcerning the hospitals' operations; maintained publicrecords of their meetings; and periodically prepared andsubmitted reports and accountings to the County commis-sioners concerning the financial condition, receipts anddisbursements of the two hospitals and requests fordisbursements from county tax revenues to defray the costsfor improvements, alterations, or maintenance of thehospitals' buildings and purchase or repair or maintenanceof its equipment.On the basis of the foregoing, I find and conclude sinceby specific Wyoming statute:1. The County owns the land, buildings, and practicallyall the equipment utilized in the operation of the hospitals.2. The foregoing property is exempt from state orcounty property taxes.3. The hospitals were and are financed and supportedin part from county tax revenues, and were established tomeet the health needs of the citizens of the County,including its indigent citizens.4. The County commissioners choose a number ofresponsible citizens of the County to serve withoutcompensation as a board of Trustees to oversee theoperations of the hospitals and those Trustees must and doaccount to the County commissioners at regular intervalsconcerning the operations of the hospitals.5. The Trustees operate as a public body and possessthe same duties, responsibilities, powers, liabilities, andimmunities as all Wyoming public officials and areremovable in the same manner as such officials areremovable; the board of Trustees is a political subdivisionof the State of Wyoming within the meaning of Section 2(2)s The major financial support for the hospitals is derived from fees andcharges to patients.9 The Trustees' counsel. W. A. Smith, testified in the representationproceeding (Case 27 RC4960) Bishop Randall Hospital was acquired fromof the Act (cf. N.LR.B. v. Natural Gas Utility District ofHawkins County, Tennessee, 402 U.S. 600 (1971)).B. Were the Trustees the Real or a Joint Employerof the Nurses Prior to November 10, 1975As noted heretofore, the Riverton Hospital was built in1950 as a public county hospital, and the Lander Hospitalwas acquired by the County in 1960.9Exercising specific powers spelled out in Wyomingstatutes, the Trustees executed a succession of contractswith the Society from the date each hospital opened itsdoors under county auspices wherein the Society agreed tolease and operate the hospitals. The first contract wasexecuted in 1950 for a term of 15 years covering the leaseand operation of the Riverton Hospital. That contract wassupplanted by a contract executed on February 3, 1960, fora 15-year term extending from February 3, 1960, toFebruary 3, 1975, and provided the Society would leaseand operate both the Riverton and Lander Hospitals overthat period. On January 22, 1975, the Society and theTrustees renewed that agreement for another 15 yearsextending from February 3, 1975, to February 2, 1990.On September 27, 1973, the board of directors of theSociety and the board of Trustees of the Fremont CountyMemorial Hospital also executed a document entitled"Articles of Organization and Understanding" wherein thesignatories agreed the Society's board of directors wouldconstitute the governing board of the two county hospitals;the president of the Society would control and administerthe policies and programs of the hospitals throughadministrators appointed by him; the governing board ofthe Society would appoint the medical staff in accordancewith the Society's medical staff bylaws, rules, and regula-tions; the administrators, with the assistance of the homeoffice of the Society, would comply with all rules,regulations, laws, and standards of the State of Wyomingin conducting the operations of the hospital and seekaccrediation of the hospitals; the local board10wouldconsist of the board of Trustees "and such other persons asmay be agreed upon by the Local Board and theAdministrator of the local institution, with all appoint-ments thereto made by the Governing Board of theSociety"; the local board would send one or more delegatesto the annual meetings of the Society and participatetherein; the administrators would keep the local board(Trustees) informed concerning the policies and programsof the Society and their application within the hospitals;that to accomplish this, the administrators would present tothe local board (Trustees) at their regular meetings clinicaland statistical information and financial reports, interpretsame, counsel with and seek the advice and guidance of thelocal board (Trustees) on matters of policy, rates, charges,collections, finance, improvement, equipment, personnel,professional staff, and all other matters affecting theservice of the respective hospitals of the community andwelcome and invite suggestions and constructive criticismfrom the local board (Trustees); the local board (Trustees)pnvate owners. He further testified it was operated for its pnvate owners bythe Lander Chamber of Commerce.'o For all intents and purposes, the board of Trustees and the local boardwere one and the same.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have the administrators attend all their meetings andwould consult with the administrators in formulating anyplans or programs; and that the function of the local board(Trustees) would be to "assist, advise, counsel and guidethe [Society's] Administrators and Governing Board inpromoting its program of Christian service in the field ofhealth and welfare, as it relates to Fremont County andsurrounding area, and in maintaining and establishinginstitutions for the care of persons suffering from illness,disabilities, chronic disease or old age, who may needinstitutional care" and to interpret the institution to thecommunity and the community's desires to the administra-tors.Under the 1975-90 contract, the Trustees agreed to leasethe grounds, buildings, and equipment of the two hospitalsfor a nominal consideration, with the Society agreeing tosecure licenses to operate the hospitals for health careneeds in accordance with standards prescribed by theWyoming Board of Health; to take charge of and beresponsible for the operation of the hospitals; to appointqualified medical doctors to staff the hospitals; to appointhospital administrators to conduct the day-to-day opera-tions of the hospitals; to hire and supervise supportingstaff; to maintain the grounds, buildings, and equipment;to furnish supplies, replace worn equipment, and makeimprovements and alterations in equipment and buildingsas required (with the consent of the Trustees); to set feesand charges at rates not exceeding those charged byWyoming hospitals of comparable size.The record is limited with regard to informationconcerning the organization, structure, and operations ofthe Society. The Society's personnel policy manual distrib-uted to all its employees (including its employees atRiverton and Lander Hospitals), however, discloses theSociety was organized in 1937 by a group of Lutheranlaymen and clergymen, as a nonprofit North Dakotacorporation; that it started with seven hospitals and twonursing homes and now operates "many times thatnumber" of general hospitals, homes for aged, nursinghomes, and a hospital-school for crippled children atlocations throughout the United States; that anyone whosupports the Christian program of the Society is eligible tojoin on payment of a prescribed fee and dues, withemployees urged to join; that the Society is governed by a21-member board of directors chosen from its member-ship; that it owns some of the institutions heretoforementioned and leases others, in all cases operating themthrough administrators appointed by its president, plusadditional hired personnel. The record further discloses allpersons employed by the Society at the various hospitals,nursing homes, etc., it operates (including the Lander andRiverton Hospitals) are covered by a uniform contributoryretirement plan and Blue Cross-Blue Shield hospi-tal/surgical plan; and that the working conditions andti Including expenses for National Labor Relations Board, court, andother proceedings.2z The combined revenues from the two hospitals have regularlyexceeded costs although at times one or the other hospital had costsexceeding revenues.13 When the Association requested bargaining and the 1975 90 lease wasamended.most of the fringe benefits its employees receive at thevarious hospitals, etc., are identical.Over the period of the various leases (prior to theNovember 10, 1975, amendment of the current lease), theSociety both possessed and exercised power to decide thesize and composition of the professional, administrative,and supporting staff at both hospitals; to appoint or hireand to fire whomever it chose; to set salary and wagescales; to set hours of employment; to set fringe benefits;to supervise the staff in the performance of their duties;and to set all other conditions of employment.The Society provided appropriate medical services to bedand outpatients, did all billing and collection, retained allreceipts (including receipts from the County), and paid allbills incurred in the course of operating the hospitals." TheSociety retained any excess of receipts from the hospitals'operations over its operational costs or absorbed anyexcess of such costs over receipts. 1'2As expressed in the 1960-75 and 1975-90 lease andoperations agreements between the Society and theTrustees covering the two hospitals and the September 10,1973, articles of organization and understanding betweenthem, prior to November 10, 1975,13 the Trustees for themost part acted as consultants and advisors to theSociety.?4Prior to the November 10, 1975, amendments, the boardof Trustees spent most of its time considering, authorizing,and checking on the progress of projects concerning thepurchase, renovation, or modification of equipment;construction, alteration, modification, improvement, orrepair of buildings; and improvements or maintenance ofthe grounds.'5While the two administrators informed theboard of Trustees of personnel problems and changes asthey arose, such as difficulty in recruiting certain categoriesof medical personnel, the identity of new hires, replace-ments, etc., these were in the nature of reports rather thanmatters for board decision; similarly, the periodic reportssubmitted by the administrators concerning monthlyreceipts, expenditures, numbers of beds occupied, outpa-tients treated, etc., normally, simply were received andnoted.On the basis of the foregoing, I find and conclude (as didthe Board in its Decision issued on May 28, 1975, in Case27-RC-4760) that prior to the November 10, 1975, leaseamendments the Society was the sole and exclusiveemployer of the Lander Hospital's registered nurses withinthe meaning of Section 2(2) of the Act.C. Did the Trustees Become the Real or a JointEmployer on and after November 10, 1975Following th Board's October 10, 1975, certificationthat 17 of the 4 registered nurses eligible to vote in anelection conducted on September 25, 1975, pursuant to the14 The Society so stipulated in the representation proceeding, though itwithdrew from such stipulation before me.15 Reasonably, since the Trustees had to seek and secure funds to defraythe costs of such projects from the County commissioners or the public andany improvements in buildings, land, or equipment became countyproperty: the lease agreement specifically required the Society to secureTrustee approval for such projects.444 BISHOP RANDALL HOSPITALBoard's May 28, 1975, decision in the representationproceeding, voted for Association representation,i6theAssociation sent a mailgram to counsel for the Society(James Baird) in this and the representation proceeding,noting the certification and requesting that the Societymeet and bargain with the Association concerning thewages, etc., of Lander Hospital's registered nurses.On October 21, 1975, the Society's administrator at theLander Hospital, Roger A. Lehr, sent a letter to theTrustees' counsel, W. A. Smith, requesting that he bring theAssociation's October 10, 1975, request for bargaining tothe attention of the Trustees, enclosing a copy of themailgram. The Trustees responded with advice that thesubject matter of the mailgram would be taken up at theregular November 10, 1975, meeting of the board ofTrustees with Lehr in attendance.Prior to the November 10, 1975, Trustees' meeting,representatives of the Trustees and the Society negotiatedamendments to the 1975-90 lease agreement between themproviding:Whereas recent events, including certain legal proceed-ings before the National Labor Relations Board andbefore the Federal courts appear to have cast somedoubt on the degree of control over the hospital'soperations ... the parties hereto do mutually agree asfollows:1. Except as specifically amended herein, theprovisions of the 1975 Lease shall remain in full forceand effect for the period therein set forth.2. A new paragraph shall be added immediatelyfollowing paragraph 7 of the 1975 Lease, to read asfollows:7a. Lessee, in operating the said Units, shallcontinue to provide care for indigent persons inaccordance with Chapter 9, Section 18-323 of theWyoming Statutes, and shall in this and all otherrespects continue to confrom its operating poli-cies to the requirements of Wyoming law govern-ing the operation of County Memorial Hospitals,including promptly supplying all required reportsto the Board of Trustees of the MemorialHospital of Fremont County, Wyoming andoperating at all times subject to the policy controlrequired by Wyoming law to be maintained oversuch hospitals by the said Board of Trustees.7b. In accordance with Section 18-323 of theStatutes of the State of Wyoming, Lessee shallfurnish Lessor with semi-annual reports showingthe financial condition of the hospital and allmonies received and expended by Lessee. Suchreports shall include a complete list of all personsthen employed at each Unit of the Hospital,together with the rate range of compensation thenapplicable to the classification in which each isemployed, and the total wages expended for eachclassification. Lessee shall, in addition, prior toJanuary I, 1976 and at a reasonable time in16 The delay between the date the decision issued and the election datewas occasioned by proceedings wherein the Trustees sought and secured aninjunction from the U.S. Distnct Court for Wyoming bamng the election onadvance of the commencement of each calendaryear thereafter (or such other twelve monthperiod as may be mutually agreed to by theparties) submit to Lessor Lessee's recommenda-tions with respect to each Unit of the Hospital forminimum and maximum authorized staffing foreach job classification, minimum and maximumauthorized wage rates for each classification andauthorized major fringe benefits, together with acertification that except in emergencies or situa-tions beyond Lessee's control, no increase ordecrease in authorized staffing, or authorizedwage rates, or authorized major fringe benefitswill be made during the applicable twelve monthperiod except by written express authorization ofLessor. Lessor reserves the right, within 60 daysafter submission of either the semi-annual orannual report, to approve or disapprove, inwriting, of, in the case of the annual report, therecommended authorized staffing, wage rateranges and fringe benefits, or, in the case of thesemi-annual reports, (a) the employment of anyperson listed, and (b) the amount of totalcompensation paid to employees collectively inany given classification. .... Lessee further agreesnot to enter into any written contract of employmentwith any person for employment at the hospital, orany collective agreement covering terms and condi-tions of employment at the hospital without theexpress written consent of Lessor, and Lesseefurther agrees that any breach of this provisionshall be grounds for termination of this leaseupon the giving of sixty days notice in the mannerhereinbefore set forth. Because this lease calls forcontinuous operation and maintenance of thehospital, the occurrence of any interruption ofservices by reason of a strike, lockout, slowdownor other concerted interference with normaloperations shall be deemed a breach of this leaseand in such event Lessor may give immediatenotice of cancellation of this lease, which noticemay be either hand delivered to the administratorof the hospital or sent by registered mail to Lesseeat the address set out in paragraph 23 hereof. Ifthe interruption of service persists, in whole or inpart, beyond 48 hours after the receipt of suchnotice, this lease shall be effectively cancelled.4. A new sentence shall be added to paragraph 9 ofthe 1975 Lease to read as follows:No increase in daily room rates to the public shallbe effectuated without prior approval by theLessor.5. The first paragraph of paragraph 10 of the 1975Lease shall be revised to read as follows:the ground it involved an exempt employer under the Act (89 LRRM 2822)and reversal thereof as premature by the U.S. Court of Appeals for the tenthCircuit (523 F.2d 845).445 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10. Cooperation of Lessor and Lessee. Allmatters of policy pertaining to the public relationsand the relationship of Hospital units to thecommunity which they and each of them serveshall be determined as set forth in the Articles ofOrganization and Understanding between Lesseeand the Local Board of the Riverton and LanderUnits, it being understood, however, that as tooperational matters Lessee is in charge of theoperation and maintenance of the Hospital andshall have full responsibility for its operation,subject to the control reserved to Lessor, inaccordance with the terms of this Lease Agree-ment and such other policies as may be mutuallyagreed upon by the parties. [Emphasis supplied.]The amended lease agreement was ratified by theTrustees at their November 10, 1975, meeting andimmediately executed (an official from the home office ofthe Society was in attendance at the meeting).Exercising powers just set forth, the Trustees at the sameNovember 10, 1975, meeting adopted a resolution directingthe Society to refrain from engaging in collective bargain-ing with the Association pursuant to its October 10, 1975,request. On the same date, the Trustees sent a letter to theSociety directing the Society to refuse to comply with theAssociation's October 10, 1975, bargaining request.On November 21, 1975, Lehr sent a letter to theAssociation advising it of the Trustees' November 10, 1975,action and stating the Society, in compliance with theTrustees' directive, declined to meet and bargain with theAssociation over the Lander Hospital nurses' rates of pay,wages, hours, and working conditions. The Society haspersisted in its refusal to meet and bargain with theAssociation concerning the above matters at all timesthereafter.Since the November 10, 1975, amendments to the 1975lease agreement, the Trustees, other than directing theSociety to refrain from compliance with the Association'srequest, have continued to interest themselves for the mostpart in questions concerning new equipment purchases,remodeling of portions of the hospital, expansion ofservices (i.e., establishment of a kidney dialysis center,enlarging the coronary and intensive care units, addingnew beds and a wing); and financing same. While theSociety began to submit the newly required staffing andwage reports specified in the amended lease, the Trustees,as before, have simply accepted the Society's actionsand/or recommendations.Though the Society since November 10, 1975, amend-ments to the 1975 lease has been required to submitperiodic reports to the Trustees concerning compensationand fringe benefits of Lander Hospital's staff (with Trusteepower to require modification thereof within a specifiedperiod after receipt of such reports) and provides theTrustees may cancel the lease in the event of a strike orother concerted disruption of services, these same leaseamendments reaffirm the September 27, 1973, "Articles ofOrganization and Understanding" between the Society and17 I deny the Society's motion to strike those portions of the GeneralCounsel's bnef making this contention.the Trustees wherein it was agreed the Society's board ofdirectors constituted the governing board of the twohospitals, the president of the Society controlled andadministered the affairs of the two hospitals through hisappointed administrators, the administrator would informthe Trustees concerning the Society's policies and pro-grams and their application within the hospitals, and theTrustees would "assist, advise, counsel and guide theAdministrator and the Governing Board in promoting itsprogram of Christian service in the field of health andwelfare as it relates to Fremont County and surroundingarea and in maintaining and establishing institutions forthe care of persons suffering from illness, disabilities,chronic disease or old age who may need institutionalcare" and interpret the institution to the community andthe community's desires to the administrator.There is no evidence since the adoption of the November10, 1975, amendments to the 1975 lease agreement that theSociety has done other than continue in effect at LanderHospital its uniform fringe benefit and employmentpolicies, and its wage and staffing policies and procedures,nor that the Trustees have done other than accept theSociety's decisions in these areas, as was the practiceprevious to the amendments.The Society continued, as before, to run the twohospitals, including functions as staff hiring, directing thework, continuing its uniform fringe benefit and employ-ment policies, billing, and collecting.The General Counsel contends the Society joined in theNovember 10, 1975, amendments to evade its obligationsunder the Act and that, as a matter of public policy, thisshould not be permitted.17 The General Counsel furthercontends despite the amendments, the Society sinceNovember 10, 1975, has retained and exercised sufficientcontrol over the administration of the hospitals to warranta finding it continued to be the sole and exclusive employerof Lander Hospital's registered nurses within the meaningof the Act.Taking the latter contention first, I find and conclude theSociety retained and continued to exercise such controlover the operations of the Lander Hospital to warrant afinding it continued to qualify as the sole employer ofLander Hospital's registered nurses within the meaning ofSection 2(2) of the Act.And even were it presumed the existence of the new oradditional powers granted by the Society to the Trusteesunder the November 10, 1975, lease amendments aresufficient indicia of increased control over the former bythe latter to warrant the Board's declination of jurisdictionas a general premise, I would nevertheless find under thecircumstances of this case such jurisdiction should beexercised. The Board and the Federal courts have consis-tently held a respondent may not circumvent the issuanceof an order designed to remedy its conduct violative of theAct by interposing a contract it has executed, withoutregard to the apparent (on its face) legality of the contractin question (International Ladies' Garment Workers UnionAFL-CIO [Bernhard-Altmann Texas Corp.] v. N.L.R.B.,366 U.S. 731 (1961); Williams, et al. v. Wisconsin Barge446 BISHOP RANDALL HOSPITALLine, Inc., 416 F.2d 28 (C.A. 7, 1970), cert. denied 396 U.S.1060; N.L.R.B. v. American Beef Packers, Inc., 438 F.2d331 (C.A. 10, 1971), cert. denied 403 U.S. 919). The timingand circumstances of the Society's negotiation of the leaseamendments and the language of the preamble theretoclearly show the Society intended by such amendments(and their immediate specific exercise in the issuance of aTrustee order directing the Society's refusal to bargain withthe Association) to circumvent the application of Federallabor policy to the Society following the success of LanderHospital's registered nurses in securing the certification ofthe Association as their exclusive representative forcollective-bargaining purposes and the consequent duty ofthe Society under Federal labor law to meet and bargainwith the Association concerning those nurses' rates of pay,wages, hours, and working conditions.Under these circumstances, I find and conclude the 1975lease amendments (and their specific exercise in theissuance thereunder of a Trustee order directing the Societyto refuse to comply with the Association's request forbargaining) should not, and shall not, be given any force oreffect.D. The "Intimate Connection" IssueThe Society argues that even were a finding to issueholding the Society exercised sufficient control over theoperations of Lander Hospital to warrant exercise of theBoard's jurisdiction, the Board is nevertheless precludedfrom exercising such jurisdiction because the servicesprovided by the Society are "intimately connected" withthe conduct of a governmental function, health care, by apolitical subdivision of the State, citing National League ofCities v. Usery, 426 U.S. 833 (1976); Rural Fire ProtectionCompany, 216 NLRB 584 (1975); Roesch Lines, Inc., 224NLRB 203 (1976); MTL, Inc., 223 NLRB 1071 (1976); andTransit Systems, Inc., 221 NLRB 299 (1975) (and seeking todistinguish Grey Nuns of the Sacred Heart, 221 NLRB 1215(1975), on the ground the Board erred in that case in notrealizing hospital care is a governmental function).The Society recites statistics from "Hospital Statistics,"(American Hospital Assoc. 1975) to the effect in that year2,697 hospitals were operated by governmental units asopposed to 3,900 hospitals in private operation, the factonly one privately owned hospital is currently in operationin the State of Wyoming, and that local, state, and Federalgovernment units over the years have operated hospitals.Unless the Society is contending a large proportion of theprivately operated hospitals belong in the public sectorbecause they are publicly owned, its statistics appear todemonstrate most hospital care is a private rather than agovernmental function. No one is contending here thatgovernment-owned and -operated hospitals are exemptfrom the Act nor that privately owned and operatedhospitals are subject to the Act; apparently the Societycontends that all publicly owned and privately operatedhospitals must be classified with the former on the groundhospital care is "basically, essentially and traditionally" agovernment function.The Board has not gone so far, nor does it appear itshould do so. Clearly hospital care is both a governmentand a private function. Thus, the Board in the case ofpublicly owned/privately operated hospitals examines thedegree of control exercised by the public entity on a case-by-case basis to determine whether its jurisdiction shouldbe exercised (Grey Nuns, supra).Findings have been entered heretofore that LanderHospital was a private operation until the County purchaseof 1960 and that since then Lander Hospital has operatedunder programs and policies developed by a privateoperator in common with other hospitals it operatesthroughout the United States. The Trustees for the mostpart have been content with a consulting and advisory role.The Society attempts to derive more income than itexpends in its operations, and commingles the excess ofincome over expenses from its operation of Lander andRiverton Hospitals with its income from its other opera-tions, offset its losses elsewhere, and reserves the right inthe lease to terminate it if its operations at Riverton andLander prove unprofitable. The Society expects to receiveand does receive compensation from the County forproviding services to members of the public who are unableto pay for them.On balance, I find and conclude the Society's operationof Lander and Riverton Hospitals is more akin to a privatethan a public operation and that its discretion in conduct-ing that operation as the governing board of LanderHospital and under policies it establishes generally in all itshospitals represents a sufficient degree of control to qualifyit as a private rather than a public operation.I therefore find and conclude the operation of LanderHospital by the Society is not so "intimately connected" agovernmental operation the Board should decline toexercise its jurisdiction in this case.E. ConclusionOn the basis of the foregoing, I find the Society at alltimes pertinent was the sole employer of Lander Hospital'sregistered nurses within the meaning of Section 2(2) of theAct and was engaged in commerce in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.1lI. LABOR ORGANIZATIONThe complaint alleged, the parties either admitted orstipulated, and I find at all times pertinent the Associationwas a labor organization within the meaning of Section2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. The UnitOn May 28, 1975, the Board ruled (in Case 27-RC-4960)thatAll registered nurses employed by the Employer at theBishop Randall Hospital facility in Lander, Wyoming;excluding medical technologists, pharmacists, licensedpractical nurses, supervisors as defined in the Act,guards, and all other employees447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstituted a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act,and I therefore so find and conclude.B. Majority Representative StatusIn its May 28, 1975, decision the Board directed that anelection be conducted by its agents among the employeesin the unit set out above. That election was conducted bysecret ballot on September 25, 1975, and resulted in 17 ofthe 23 nurses eligible to vote casting ballots designating theAssociation as their representative for the purpose ofbargaining collectively with their employer concerningtheir rates of pay, wages, hours, and working conditions.On October 10, 1975, the Board duly certified that byvirtue of the foregoing the Association was the exclusiveagent of Lander Hospital's registered nurses for thepurpose of bargaining collectively with their employerconcerning their rates of pay, wages, hours, and workingconditions.On the basis of the foregoing, I find at all times sinceSeptember 25, 1975, the Association has represented amajority of the employees within the aforesaid unit.C. The Refusal To BargainAs noted heretofore, on October 10, 1975 the Associationrequested that the Society bargain with it concerning therates of pay wages, hours, and working conditions of theunit employees, and that on November 21, 1975, theSociety refused to comply with the Association's request.I therefore find and conclude the Society by itsNovember 21, 1975, refusal to comply with the Associa-tion's October 10, 1975, request for bargaining over therates of pay, wages, hours, and working conditions of itsemployees within the aforementioned unit thereby violatedSection 8(a)(1) and (5) of the Act.'8CONCLUSIONS OF LAWi. The board of Trustees at all times pertinent was apolitical subdivision of the State of Wyoming within themeaning of Section 2(2) of the Act.2. The Society at all times pertinent was an employerengaged in commerce in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.3. At all pertinent times the Association was a labororganization within the meaning of Section 2(5) of the Act.4. The following employees constitute a unit appropri-ate for collective-bargaining purposes within the meaningof Section 9(b) of the Act:All registered nurses employed by the Society at theBishop Randall Hospital facility in Lander, Wyoming,excluding medical technologists, pharmacists, licensedpractical nurses, supervisors as defined in the Act,guards, and all other employees.1i In view of this finding. I hereby deny the Society's motion to revokethe Association's certification as the exclusive collective-bargaining repre-sentative of Lander's Hospital's registered nurses.19 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board the findings,5. Since September 25, 1975, the Association hasrepresented a majority of the Society's employees withinthe above unit.6. Since November 21, 1975, the Society has refused tobargain with the Association concerning the wages, rates ofpay, hours, and working conditions of its employees withinthe aforesaid unit and thereby violated Section 8(a)(1) and(5) of the Act.7. The aforesaid unfair labor practice affects interstatecommerce.THE REMEDYHaving found the Society engaged in unfair laborpractices in violation of Section 8(a)(1) and (5) of the Act, Ishall recommend it be directed to cease and desisttherefrom and take affirmative action designed to effectu-ate the purposes of the Act.It shall be recommended that the Society be ordered tocease and desist from its refusal to meet and bargain withthe Association concerning the wages, rates of pay, hours,and working conditions of its employees within the unitheretofore specified and to meet and bargain with theAssociation at its request over those matters and, ifagreement thereupon is reached, to reduce such agreementto writing and execute it.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I recommend the issuance of thefollowing:ORDER '9Lutheran Hospital and Homes Society at Bishop RandallHospital, Lander, Wyoming, its officers, agents, successors,and assigns, shall:1. Cease and desist from refusing to recognize andbargain with the Wyoming/Montana Association, Ameri-can Nurses Association, as the exclusive bargainingrepresentative of its employees in the unit found appropri-ate herein.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request, bargain collectively in good faith withthe above-named Association with respect to the rates ofpay, wages, hours, and working conditions of the unitemployees and, if an understanding is reached, embody itin a signed agreement. The appropriate unit is:All registered nurses employed by the Society at theBishop Randall Hospital facility in Lander, Wyoming;excluding medical technologists, pharmacists, licensedpractical nurses, supervisors as defined in the Act,guards, and all other employees.(b) Post at Bishop Randall Hospital in Lander, Wyom-ing, copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the Regionalconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.448 BISHOP RANDALL HOSPITALDirector for Region 27, after being duly signed by theSociety's authorized representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theSociety to insure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps the Society has taken to comply herewith.449